Citation Nr: 0826347	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  04-25 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for poison ivy.

2.  Entitlement to an initial evaluation in excess of 60 
percent for cytomegalovirus (CMV).

3.  Entitlement to an effective date earlier than December 2, 
2002 for the grant of service connection for cytomegalovirus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from March 1974 to March 1977.  
The veteran also had service in the United States Naval 
Reserves.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of July 2005 and November 
2005 by the Department of Veterans Affairs (VA) Montgomery, 
Alabama, Regional Office (RO).

The veteran requested a hearing before a decision review 
officer (DRO) in connection with the current claims.  The 
hearing was scheduled and subsequently held in July 2007.  
The veteran testified before the DRO and the hearing 
transcript is of record.

The issues of entitlement to an initial evaluation in excess 
of 60 percent for cytomegalovirus and entitlement to service 
connection for poison ivy are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The veteran filed her initial claim of entitlement to 
service connection for cytomegalovirus on December 2, 2002.  

2.  The veteran was originally denied service connection for 
cytomegalovirus in a rating decision dated August 2003.  The 
veteran was informed of this decision that same month, but 
did not perfect an appeal.

3.  The veteran submitted a statement to VA on May 28, 2004 
in which she sought to reopen her claim of entitlement to 
service connection for cytomegalovirus.  She was granted 
service connection by way of a July 2005 rating decision.


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier 
than December 2, 2002 for the grant of service connection for 
cytomegalovirus have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.156, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier Effective Date 

At issue here is whether the veteran is entitled to an 
effective date earlier than December 2, 2002 for the grant of 
service connection for cytomegalovirus (CMV).  Specifically, 
the veteran seeks an effective date of 1974, the alleged 
onset of her CMV.  The Board has reviewed the evidence of 
record and concludes that the veteran is not entitled to an 
earlier effective date in this case.  

In general, the effective date of an award of disability 
compensation, in conjunction with a grant of entitlement to 
service connection on a direct basis, shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year of 
separation from service; otherwise, the effective date shall 
be the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(b)(2)(i) (2007).

The effective date for a reopened claim, after a final 
disallowance, shall be the date of receipt of the new claim 
or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(2), (r) (2007).  See Nelson v. Principi, 18 Vet. 
App. 407, 409 (2004); Leonard v. Principi, 17 Vet. App. 447, 
451 (2004), aff'd, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. 
Principi, 16 Vet. App. 245, 247 (2002), aff'd, 349 F.3d 1326 
(Fed. Cir. 2003); see also Lapier v. Brown, 5 Vet. App. 215, 
216-17 (1993).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2007); 
see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. 
Cir. 2006) (holding that the plain language of the 
regulations requires a claimant to have an intent to file a 
claim for VA benefits).  A claim, whether "formal" or 
"informal," must be "in writing" in order to be considered a 
"claim" or "application" for benefits.  See Rodriguez v. 
West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Any claim for VA 
benefits must be submitted in the form prescribed by the 
Secretary.  38 U.S.C.A. § 5101(a) (West 2002).  Section 
5101(a) is a clause of general applicability and mandates 
that a claim must be filed in order for any type of benefit 
to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  Moreover, the United States Court of 
Appeals for Veterans Claims (Court) has explicitly stated 
that the "mere presence" of a diagnosis of a specific 
disorder in a VA medical report "does not establish an intent 
on the part of the veteran" to seek service connection for 
that disorder.  See Brannon v. West, 12 Vet. App. 32, 35 
(1998).

An informal claim is any communication indicating an intent 
to apply for one or more benefits, and must identify the 
benefit sought.  38 C.F.R. § 3.155(a) (2007).  Such a 
communication may be from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.

The veteran filed her initial claim of entitlement to service 
connection for cytomegalovirus (CMV) in December 2002.  The 
RO denied the veteran's claim in a rating decision dated 
August 2003 on the grounds that the disability was neither 
incurred in nor caused by service.  The veteran was notified 
of this decision that same month and filed a timely notice of 
disagreement (NOD).  The RO then issued a statement of the 
case (SOC) to the veteran in March 2004.  The veteran did not 
perfect an appeal.  Thus, the rating decision became final 
and as such, new and material evidence was required to reopen 
any future claim for service connection.

The veteran sought to reopen her claim of entitlement to 
service connection for CMV in May 2004.  The RO subsequently 
granted service connection in a rating decision dated July 
2005.  The RO evaluated the veteran's disability as 40 
percent disabling under 38 C.F.R. § 4.88b, Diagnostic Code 
6399-6354, effective May 28, 2004.  The Board notes that the 
veteran's particular disability is not listed in the rating 
schedule.  However, 38 C.F.R. § 4.27 provides that unlisted 
disabilities can be rated analogously with the first two 
digits selected from that part of the rating schedule most 
closely identifying the part or system of the body involved, 
and the last two digits will be "99."  See also 38 C.F.R. § 
4.20 (outlining principles related to analogous ratings).  
The RO determined that the most closely analogous Diagnostic 
Code was 6354, chronic fatigue syndrome (CFS).  
In a rating decision dated November 2005, the RO assigned an 
earlier effective date of December 2, 2002 for the veteran's 
40 percent evaluation.  The RO increased the veteran's 
evaluation to 60 percent disabling in a rating decision dated 
October 2007.  The effective date of this award was December 
2, 2002.    

Pertinent regulations outlined above explicitly indicate that 
the effective date for service connection for a reopened 
claim cannot be earlier than the date to reopen the claim.  
In this case, the date the veteran sought to reopen her claim 
for service connection for CMV was May 28, 2004.  However, 
for reasons unclear to the Board, the RO elected to assign an 
effective date of December 2, 2002, the date of the veteran's 
original claim.  A thorough review of the veteran's claims 
file does not reveal any attempts by the veteran to file an 
original claim or reopen the issue of service connection for 
CMV during the period prior to December 2, 2002.

As such, there would be no pending, unadjudicated claim for 
CMV prior to the December 2002 claim filed by the veteran.  
It is possible that the veteran could overcome the finality 
of a decision by alleging clear and unmistakable error (CUE). 
See Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) 
(en banc); see also 38 U.S.C.A. §§ 5109A, 7111 (West 2002); 
38 C.F.R. §§ 3.105, 20.1403 (2007).

Notably, the veteran submitted a statement to VA in February 
2004 alleging CUE in the original August 2003 rating 
decision.  However, no valid CUE claim was raised at that 
time because the August 2003 rating decision was not yet 
"final."  See  38 C.F.R. § 3.105(a).

In light of the final decision dated August 2003 and as a 
claim to reopen was not thereafter received until May 2004, 
the effective date for service connection for a reopened 
claim cannot be earlier than the date to reopen the claim.  
That date in this case is May 28, 2004.  However, as noted 
above, the RO assigned an effective date of December 2, 2002 
for reasons unknown to the Board.  Accordingly, the veteran 
is not entitled to an effective date earlier than December 2, 
2002, and her appeal is denied. 

Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With respect to the veteran's earlier effective date claim, 
the Court held in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the veteran 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the veteran is challenging the effective date assigned 
following the grant of service connection.  In Dingess, the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, the Board finds that 
additional notice is not required.  


ORDER

The claim for entitlement to an effective date earlier than 
December 2, 2002 for the grant of service connection for 
cytomegalovirus is denied.


REMAND

Initial Evaluation for Cytomegalovirus (CMV)

The RO originally granted service connection for CMV in a 
rating decision dated July 2005.  The RO evaluated the 
veteran's disability as 40 percent disabling under 38 C.F.R. 
§ 4.88b, Diagnostic Code 6399-6354, effective May 28, 2004.  
The Board notes that the veteran's particular disability is 
not listed in the rating schedule.  However, 38 C.F.R. § 4.27 
provides that unlisted disabilities can be rated analogously 
with the first two digits selected from that part of the 
rating schedule most closely identifying the part or system 
of the body involved, and the last two digits will be "99."  
See also 38 C.F.R. § 4.20 (outlining principles related to 
analogous ratings).  The RO determined that the most closely 
analogous Diagnostic Code was 6354, chronic fatigue syndrome 
(CFS).  

In a rating decision dated November 2005, the RO assigned an 
earlier effective date of December 2, 2002 for the veteran's 
40 percent evaluation.  The RO increased the veteran's 
evaluation to 60 percent disabling in a rating decision dated 
October 2007.  The effective date of this award was December 
2, 2002.  

The veteran contends that she is entitled to a 100 percent 
evaluation for her service-connected CMV.  The Board has 
reviewed the evidence of record.  Regrettably, a remand is 
required in this case for additional evidentiary development.

Diagnostic Code 6354 provides a 100 percent evaluation for 
chronic fatigue syndrome when there is debilitating fatigue, 
cognitive impairments (such as inability to concentrate, 
forgetfulness, confusion) or a combination of other signs and 
symptoms which are nearly constant and so severe as to 
restrict routine daily activities almost completely and which 
may occasionally preclude self-care.

The veteran testified before the DRO at a hearing in July 
2007.  In particular, the veteran indicated that she missed 
time from work as a result of her service-connected CMV.  She 
also experienced back and leg pain as well as frequent 
headaches.  The veteran was prescribed Etolodac for her 
symptoms. 

The veteran was most recently afforded a VA Compensation and 
Pension (C&P) Examination in September 2007.  The examiner 
reviewed the veteran's claims file.  The veteran reported 
subjective complaints of episodic low-grade fever and 
myalgias of the hips, thighs, and calves.  The veteran rated 
this pain as a ten on a scale of one to ten and stated that 
she experienced flare-ups two to three times per month.  The 
veteran stated that she was "homebound" for two to four 
days during these flare-ups.  The veteran also reported 
episodic flu-like symptoms, enlarged lymph nodes in the 
anterior cervical area, headaches, rhinitis, and coughing.  
During exacerbations of her CMV, the veteran was purportedly 
unable to engage in any light duty activities, strenuous 
activities, drive, walk more than 150 yards, or stand for 
more than five minutes.  She also had problems performing 
activities of daily living and personal care.  According to 
the veteran, she required the occasional assistance of her 
daughter for personal care matters.  The impression was 
"chronic fatigue syndrome (CMV)."

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination. Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  However, where a medical 
examination does not contain sufficient detail to decide the 
claim on appeal, the Board must return the report as 
inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. 
App. 67, 73 (1996); 38 C.F.R. § 4.2.  The Board acknowledges 
that the veteran was given a VA examination in September 
2007.  However, this examination is inadequate for evaluation 
purposes.  

Diagnostic Code 6354 requires consideration of cognitive 
impairments (such as inability to concentrate, forgetfulness, 
confusion) as well as of the impact of chronic fatigue 
syndrome on the veteran's routine daily activities when 
determining whether a 100 percent evaluation is warranted.  
The Board notes that these considerations were not addressed 
in the September 2007 examination report.  As such, the 
veteran should be afforded a new VA examination to address 
these issues.  

Moreover, the veteran indicated during the most recent VA 
examination that she applied for Social Security Disability 
benefits.  This information is not of record and should be 
obtained.

The veteran also indicated that she received care at VA.  The 
veteran was purportedly last seen in the VA Women's Wellness 
Clinic in September 2005.  The Board observes that none of 
the veteran's VA treatment notes are currently of record.  VA 
is required to make reasonable efforts to help a veteran 
obtain records relevant to her claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA-generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  Accordingly, the RO should 
request all VA medical records pertaining to the veteran.         
  
Service Connection for Poison Ivy 

The veteran also contends that she had poison ivy in service 
during 1974 and that she has had continuous rashes since that 
time.  As noted above, the veteran had active service from 
March 1974 to March 1977.  Service treatment records (STRs) 
associated with this period of service are negative for any 
skin abnormalities, including a diagnosis of or treatment for 
poison ivy.

The veteran also had a period of service in the United States 
Naval Reserves beginning in December 1981.  The veteran was 
afforded a clinical evaluation and physical examination prior 
to entering reserve service.  The clinical evaluation was 
normal and no skin abnormalities were found.  The veteran 
described her health as "perfect," and she provided a 
medical history in which she specifically denied ever having 
skin diseases.  The Board notes that the veteran later sought 
care at sick call in June 1982 for treatment of poison ivy.

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131 
(West 2002).  Service connection may also be granted for a 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training 
(ACDUTRA), or an injury incurred in or aggravated while 
performing inactive duty training (INACDUTRA).  See 
38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  

The term "active military, naval, or air service" includes 
active duty, and "any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled or died from an injury incurred or aggravated in 
line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. 
§ 3.6(a) (2007); see Biggins v. Derwinski, 1 Vet. App. 474, 
477-478 (1991).  

Active duty for training is defined, in part, as "full-time 
duty in the Armed Forces performed by Reserves for training 
purposes."  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 
3.6(c) (2006).  The term inactive duty training is defined, 
in part, as duty, other than full-time duty.  38 U.S.C.A. § 
101(23) (West 2002); 38 C.F.R. § 3.6(d) (2007).

Service connection is not warranted for diseases unless the 
individual was on active duty or active duty for training at 
the time of the disablement or death due to the injury or 
disease.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993); 
VAOPGCPREC 86-90.  "Injury" is defined as harm resulting from 
some type of external trauma and "disease" is defined as harm 
resulting from some type of internal infection or 
degenerative process.  VAOPGCPREC 4-2002.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2006).  "If a 
claim relates to period of [ACDUTRA], a disability must have 
manifested itself during that period; otherwise, the period 
does not qualify as active military service and claimant does 
not achieve veteran status for purposes of that claim."  See  
McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson v. 
Brown, 7 Vet. App. 466, 469-70 (1995). 

The Board notes that the duration and character of the 
veteran's reserve service is unclear from the record.  As 
such, the RO should verify the veteran's period of reserve 
service and determine whether this period of service was 
active duty service, ACDUTRA, or INACDUTRA.  The RO should 
also contact the appropriate Federal agency and/or service 
department to request complete copies of the veteran's 
service treatment records and service personnel records for 
the period of reserve service. 

Of note, the first pertinent post-service treatment record is 
dated May 1993.  The veteran sought private care from T. 
Cone, M.D. for poison ivy.  Dr. Cone administered a cortisone 
injection at that time.  The veteran received additional 
injections in March 1994 and May 1997.

The veteran was also afforded a VA C&P examination in January 
2003 in connection with this claim.  The veteran stated at 
the time of the examination that she was exposed to poison 
ivy in 1974 while stationed at the Memphis Naval Air Station.  
She experienced "severe" itching at that time and also had 
another outbreak in June 1982.  The veteran reported using a 
variety of treatment methods, including lotions and cortisone 
injections.  The veteran also stated that she had the "worst 
flare ups" three to four times per year and that the rashes 
had a tendency to linger.  According to the veteran, simply 
sitting on her porch could cause outbreaks.  No rash was 
observed upon physical examination, but the examiner found 
evidence of urticaria.  The impression was poison ivy, 
stable. 

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green, supra.  However, 
where a medical examination does not contain sufficient 
detail to decide the claim on appeal, the Board must return 
the report as inadequate for evaluation purposes. Hayes, 
supra; 38 C.F.R. § 4.2.  The Board finds after careful review 
that the January 2003 VA C&P exam is inadequate for 
evaluation purposes because the examiner failed to provide an 
opinion as to whether the veteran's skin disorders were 
related to service.  Consequently, the veteran should be 
afforded a new VA examination to determine the nature and 
etiology of all skin disorders, including poison ivy and 
urticaria, and their relationship to service, if any.  

The Board also notes that the veteran was not provided with 
information, pursuant to Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), about the type of evidence necessary to 
establish a disability rating and an effective date for the 
disability on appeal.  The RO should provide the veteran with 
such notification.
    



Accordingly, the case is REMANDED for the following action:

1.  The RO should also send a duty-to-
inform notice to the veteran pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The notice letter must 
provide information about the type of 
evidence necessary to establish a 
disability rating and an effective date 
for the veteran's service connection claim 
for poison ivy.

2.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain all medical treatment records 
pertaining to the veteran.  Records from 
the Social Security Administration should 
also be obtained.  The RO should also 
attempt to obtain any other evidence 
identified as relevant by the veteran 
during the course of the remand, provided 
that the veteran completes the required 
authorization forms.
 
3.  The RO should contact the appropriate 
Federal agency and/or service department 
and verify the veteran's period of reserve 
service.  Once the veteran's period of 
reserve service is verified, the RO should 
determine if that service constitutes 
active duty service, active duty for 
training (ACDUTRA), or inactive duty for 
training (INACDUTRA).  In addition, the RO 
should request complete copies of the 
veteran's service treatment records and 
service personnel records pertaining to 
the period of reserve service.

4.  After the above development is 
complete, the RO should make arrangements 
for the veteran to undergo a psychiatric 
examination at a VA medical facility in 
order to ascertain the nature and severity 
of any mental impairment due to the 
cytomegalovirus.  The examiner should note 
in the examination report that the claims 
folder and the remand have been reviewed.  
Any appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

The examiner is asked to express an 
opinion as to whether the veteran 
experiences any cognitive impairments 
(such as inability to concentrate, 
forgetfulness, confusion).  The examiner 
is also asked to express an opinion about 
the impact, if any, of the veteran's 
chronic fatigue syndrome/cytomegalovirus 
on her routine daily activities.  The 
examiner must provide a complete rationale 
for any stated opinion.  

5.  The RO should also make arrangements 
for the veteran to undergo a separate 
dermatological examination at a VA medical 
facility in order to ascertain the nature 
of all skin disorders and proper diagnoses 
thereof, to include urticaria and poison 
ivy.  The examiner should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

The examiner is asked to express an 
opinion as to the nature and etiology of 
the veteran's claimed poison ivy.  In 
particular, the examiner is asked to 
express an opinion as to whether the 
veteran's poison ivy or any other skin 
disorder found is at least as likely as 
not (i.e., 50 percent or greater 
possibility) related to the veteran's 
military service.  The examiner must 
provide a complete rationale for any 
stated opinion.

If the examiner determines that the 
veteran does not have poison ivy, the 
examiner is asked to comment on the 
January 2003 VA C&P examination results.

6.  Thereafter, the RO should readjudicate 
the veteran's claims.  If the benefits 
sought on appeal remain denied, the 
veteran and her representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


